— Appeal by the defendant from a resentence of the Supreme Court, Kings County (Moscowitz, J.), imposed October 2, 1984, upon his 1982 conviction of criminal possession of a weapon in the third degree, entered upon a jury verdict. The resentence was imposed pursuant to an order of this court, dated July 2, 1984, which modified the judgment, on the law, by vacating the original sentence, and remitted the case to Criminal Term for resentencing (People v Correa, 103 AD2d 753).
Resentence affirmed.
The questions raised regarding the propriety of the defendant’s original conviction are not properly before us on appeal from the resentence (see, People v Manino, 90 AD2d 777). Moreover, these precise questions have already been considered and rejected by this court (People v Correa, 103 AD2d 753, supra). We find no impropriety with respect to the sentence imposed upon remand. Mangano, J. P., Thompson, Brown and Weinstein, JJ., concur.